Oo CO NY DR wm F&F BW BB =

BS §N BO ONO UR UND ORD OND ODO et
oe ~~) nN wn OS ee) Ke ee oS ~] an an & Ww bw nn)

 

Case 4:19-cv-01843-KAW Document 29-1 Filed 09/30/19 Page 1 of 7

D, Victoria Baranetsky (Cal. Bar No. 311892)
THE CENTER FOR INVESTIGATIVE
REPORTING

1400 65th St., Suite 200

Emeryville, CA 94608
vbaranetsky@revealnews.org

Telephone: (510) 982-2890

Attorney for Plaintiffs

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

THE CENTER FOR INVESTIGATIVE
REPORTING and WILL EVANS,

Plaintiff,
v.

UNITED STATES DEPARTMENT OF
LABOR,

Defendant.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

 

I, D. VICTORIA BARANETSKY, declare:

1. I am an attorney of record for the plaintiff in this matter and a member in good
standing of the California State Bar, and am admitted to practice before this Court. I have personal

knowledge of the matters stated in this declaration. If called upon to do so, 1 am competent to

testify to all matters set forth herein.

2. Iam General Counsel at The Center for Investigative Reporting, which is a nonprofit

Case No. 4:19-cv-01843-KAW

DECLARATION OF D. VICTORIA
BARANETSKY OPPOSITION TO
DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT AND IN
SUPPORT OF CROSS MOTION FOR
SUMMARY JUDGMENT

Date: November 21, 2019
Time: 1:30 pm.

established under the laws of California with its principal place of business in Emeryville, CA,

 

 
co ss of

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cv-01843-KAW Document 29-1 Filed.09/30/19 Page 2 of 7

3. Attached hereto as Exhibit 1 is a true and correct excerpt of the following federal

_ compliance manual: OFCCP, Federal Contract Compliance Manual, Oct. 2014,

hitps://www doi.gov/ofccp/regs/compliance/fecm/FCCM_FINAL_508c.pdf [https://bit.ly/273lkel].

4. Attached hereto as Exhibit 2 is a true and correct copy of the following page posted on
the EEOC’s website: EEOC, EEO-1 Frequenily Asked Questions,
hitps://www 1 .eeoc.gov/employers/eeo1survey/faq.cfm?renderforprint=1 [https://bit.ly/2Z0FSo1].

5. Attached hereto as Exhibit 3 is a true and correct copy of the following government
instruction booklet: BREOC, EEO-I Instruction Booklet (2018),
https://www.eeoc. gov/employers/eeolsurvey/2007instructions.cfm [http://bit.ly/2ySvqzB].

6. Attached hereto as Exhibit 4 is a true and correct copy of the following page posted
on the OFCCP’s website: OFCCP, About Us, https://www .dol.gov/ofccp/aboutof html.

7. Attached hereto as Exhibit 5 is a true and correct copy of the following page posted on
the OCFFP’s website: OFCCP, Freedom of Information Act (FOIA) Frequently Asked Questions,
https://www.dol.gov/ofccp/regs/compliance/fags/foiafaqs.htm.

8. Attached hereto as Exhibit 6 is a true and correct copy of the following newspaper
article: Julianne Pepitone, Black, female, and a Silicon Valley ‘trade secret’, CNNMOnrY, Mar,
18, 2013, https://money.cnn.com/2013/03/17/technology/diversity-silicon-valley/index.html.

9. Attached hereto as Exhibit 7 is a true and correct copy of the following newspaper
article: Mike Swift, Five Silicon Valley companies fought release of employment data, and won,
SAN JOSE MERCURY NEWS, Feb. 11, 2010, https:/Avww.mercurynews.com/2010/02/1 1/five-silicon-
valley-companies-fought-release-of-employment-data-and-won/hereto.

10. Attached hereto as Exhibit 8 is is a true and correct copy of the following email; Email
from OFCCP FOIA Team, to Willi Evans, Reporter, Center for Investigative Reporting (Sep. 6,
2019, 10:09 PM PST).

11. Attached hereto as Exhibit 9 is a true and correct copy of workforce data posted on
Intel’s website: Intel, Workforce Demographics, 2008,
http://web.archive.org/web/2008 12240044 1 9/http:/www.intel.com/intel/diversity/divpractice. htm.

12, Attached hereto as Exhibit 10 is a true and correct copy of the following news report:

-| -
BARANETSKY DECL. IN SUPP. OF
Opp, & Cross MoT. SUMM. J

 

 
a

~~ CH A

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:19-cv-01843-KAW Document 29-1 Filed 09/30/19 Page 3 of 7

Murrey Jacobson, Google finally discloses its diversity record, and it’s not good, PBS NEWSHOUR,
May 28, 2014, https:/Avww.pbs.org/newshour/nation/google-discloses-workforce-diversity-data-
good.

13. Attached hereto as Exhibit 11 is a true and correct copy of the following news article:
Laura Lorenzetti, Microsoft releases diversity stats: How the tech giant sizes up, FORTUNE, Jan. 5,
2015, https://fortune.com/2015/01/05/microsoft-eeo-1-diversity-tech/,

14. Attached hereto as Exhibit 12 is a true and correct copy of the following website as of
September 27, 2019: OPEN DIVERSITY DATA, http://opendiversitydata.org.

15. Attached hereto as Exhibit 13 is a true and correct copy of the following report:
Juniper Networks, 2077 Employer Information Report Consolidated Report Type 2,
hitps://www.juniper.net/assets/us/en/local/pdf/additional-resources/2017-eeo-1-report.pdf.

16. Attached hereto as Exhibit 14 is a true and correct copy of the following report:
Pandora, 2017 Employer Information Report Consolidated Report Type 2,
https://pandora.com/static/careers/Pandora_EE0-1_ 2017. pdf.

17. Attached hereto as Exhibit 15 is a true and correct copy of an excerpt of the following
report: Splunk, 20/7 Employer Information Report Consolidated Report Type 2,
https://www.splunk.com/pdfs/fact-sheets/eeo-1 -splunk17.pdf.

18. Attached hereto as Exhibit 16 is a true and correct copy of the following news report:
Rebecca R. Hastings, Diversity Annual Reports Yield Business Benefits, Soc’ Y UMAN RESOURCE
Monmt., Oct. 10, 2012, — https:/Avww.shrm.org/resourcesandtools/hr-topics/behavioral-
competencies/global-and-cultural-effectiveness/pages/diversity-annual-reports-yield-business-
benefits.aspx. |

19, Attached hereto as Exhibit 17 is a true and correct copy of the following news article:
Will Evans & Sinduja Rangarajan, Hidden figures: How Silicon Valley keeps diversity data secret,
REVEALNEWS.ORG, Oct. 19, 2017, https://www.revealnews.org/article/hidden-figures-how-silicon-
valley-keeps-diversity-data-secret/.

20. Attached hereto as Exhibit 18 is a true and correct copy of the following newspaper

article: Jessica Guynn, Apple leadership is more than 80% white and male, USA Topay, Nov. 9,
uD «

 

 

BARANETSKY DECL. IN SUPP. OF
Opp, & Cross Mor, SuMM., J

 

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cv-01843-KAW Document 29-1 Filed 09/30/19 Page 4 of 7

2017, hittps://www.usatoday.com/story/tech/2017/11/09/apple-leadership-more-than-80-white-and-
male/850206001/.

21. Attached hereto as Exhibit 19 is a true and correct excerpt from the following report:
Glass Ceiling Comm/’n, A Solid Investment: Making Full Use of the Nation’s Human Capital, 42,
Nov. ; 1, 1995,
https://digitalcommons.ilr.cornell.edu/cgi/viewcontent.cgi?referer=&httpsredir=1 &article=1117&c
ontext=key_ workplace.

22. Attached hereto as Exhibit 20 is a true and correct copy of the following news article:
Salvador Rodiguez, Jesse Jackson Gives Uber a Diversity Deadline, INC.COM, Jan. 5, 2017,
https://www.inc.com/salvador-rodriguez/uber-diversity-jesse-jackson. html.

23. Attached hereto as Exhibit 21 is a true and correct copy of the following newspaper
article: Jessica Guyun, Barbara Lee calls on Apple, tech holdouts to release diversity data, USA
TODAY, Aug. 4, 2015, https://www.usatoday.com/story/tech/2015/08/04/barbara-lee-black-caucus-
federal-diversity-data-apple/3 1 128479/.

24. Attached hereto as Exhibit 22 is a true and correct copy of the following letter: Letter
from Emanuel Cleaver HU, Member of Congress, U.S. House of Representatives, to Alexander
Acosta, Secretary, US. Department of Labor (Mar. 6, 2019),
https://cleaver.house.gov/sites/cleaver.house.gov/files/DOL_FOIA. pdf.

25. Attached hereto as Exhibit 23 is a true and correct copy of an excerpt from the
following amicus brief: Brief for AI Now Inst. et. al. as Amici Curiae Supporting Respondents,
Food Marketing Inst. v. Argus Leader Media, 139 S. Ct. 2356 (2019) (No. 18-481).

26. Attached hereto as Exhibit 24 is a true and correct copy of the following blog post:
Google, Getting to werk on diversity at Google, GOOGLE BLOGs, May 28, 2014,
https://googleblog.blogspot.com/2014/05/getting-to-work-on-diversity-at-google.html.

27, Attached hereto as Exhibit 25 is a true and correct copy of the following user data
submitted to news organization: Scott Pham, Sinduja Rangarajan, Bethney Bonilla & Will Evans,
Silicon Valley diversity data: Who released theirs, who didn’t, REVEALNEWS.ORG, June 25, 2018,

https://apps.reveainews. org/silicon-valley-diversity-list/ (last accessed Sept. 27, 2019).

3.
BARANETSKY DECL. IN SUPP. OF °
Opp, & Cross Mor, SUMM. J

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cv-01843-KAW Document 29-1 Filed 09/30/19 Page 5 of 7

28, Attached hereto as Exhibit 26 is a true and correct copy of the following letter: Letter
from Jason Glenn, Legal Director - Employment, PayPal Holdings, Inc., to Bruce G. Anderson,
National Office FOLA Coordinator, OFCCP, U.S. Department of Labor (Jan. 29, 2018).

29. Attached hereto as Exhibit 27 is a true and correct copy of the following blog post:
Dan Schulman, Our Commitment to Diversity and Inclusion at PayPal, PAYPAL STORIES (blog),
Oct. 11, 2017, https:/Awww.paypal.com/stories/us/our-commitment-to-diversity-and-inclusion-at-
paypal (updated April 28, 2018).

30. Attached hereto as Exhibit 28 is a true and correct copy of an excerpt from the
following report posted on Gilead’s website: Gilead, Year in Review: 2016,
http://investors.gilead.com/static-files/33588c5a-7f8 1 -437a-b35a-3795 14d4 eff.

31. Attached hereto as Exhibit 29 is a true and correct copy of an excerpt from the
following report posted on Symantec’s website: Symantec, 20/5 Corporate Responsibility Report,
https://www.symantec.com/content/en/us/about/media/pdfs/20 1 5-corporate-responsibility-report-
en-us. pdf.

32. Attached hereto as Exhibit 30 is a true and correct copy of the following report
published on Equinix’s website: Equinix, 20/8 Corporate Sustainability Report, 13-16,
https://www.equinix.com/resources/infopapers/corporate-sustainability-report/,

33. Attached hereto as Exhibit 31 is a true and correct copy of the following report
published on Agilent’s website: Agilent, 20/6 Corporate Citizenship Report, 15, 56,
https://www.agilent.com/cs/library/periodicals/public/599 1 -7988EN. pdf.

34. Attached hereto as Exhibit 32 is a true and correct copy of the following email: Email
from Ellen London, Assistant U.S. Attorney, to Victoria Baranetsky, General Counsel, CER (June
18, 2019, 10:04 AM PST).

35. Attached hereto as Exhibit 33 is a true and correct excerpt from the following report:
New York City Office of the Comptroller, 2017 Shareholder Initiatives: Postseason Report,
https://comptroller.nyc.gov/wp-
content/uploads/documents/2017_Shareowner_Initiatives Postseason Report.pdf.

36. Attached hereto as Exhibit 34 is a true and correct except from the following report

-4.
BARANETSKY DECL. IN SUPP. OF
Opp, & Cross Mor. SuMM. J

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cv-01843-KAW Document 29-1 Filed 09/30/19 Page 6 of 7

published on Applied Materials’ website: Applied Materials, Applied Materials Diversity and
Inclusion Report 2017,
http://www.appliedmaterials.com/files/ diversity inclusion report 201 7 final pdf.

37. Attached hereto as Exhibit 35 is a true and correct copy of the following report posted
on Trillium Asset Management’s website: Trillium Asset Management, Xilinx, Inc. — Workplace
Diversity (2019), https://trilliuminvest.com/sharehoider-proposal/xilinx-inc-workplace-diversity-
2019/.

38. Attached hereto as Exhibit 36 is a true and correct copy of an excerpt from the

following shareholder proxy statement: Applied Materials, 20/9 Proxy Statement,

_https://www.sec.gov/Archives/edgar/data/695 1/000119312519015977/d68191 8ddefi 4a.htm.

39. Attached hereto as Exhibit 37 is a true and correct copy of the following blog post:
Emily Moore, 20 Best Companies for Diversity and Inclusion, GLASSDOOR BLOGs, Oct. 4, 2018,
https://www.glassdoor.com/blog/20-best-companies-for-diversity-inclusion.

40. Attached hereto as Exhibit 38 is a true and correct copy of the following news article:
Fitbit Counts on Women. as Customers Just Not Board Members, BLOOMBERG NEWS, June 18,
2015, — https:/Avww.bloomberg.com/news/articles/20 | 5-06-18/fitbit-counts-on-women-as-device-
buyers-just-not-board-members.

4]. Attached hereto as Exhibit 39 is a true and correct copy of the following blog post:
Jonathan Eisen, Agilent — where men are thought leaders, IR. JONATHAN EISEN'S LAB (blog), July
8, 2016, https://phylogenomics.me/2016/07/08/agilent-where-men-are-thought-leaders/,

42. Attached hereto as Exhibit 40 is a true and correct copy of an excerpt from the
following Congressional Record: 114 Cong. Rec. $1494 (Mar. 15, 2016),
https://www.congress.gov/1 14/crec/2016/03/15/CREC-2016-03-15-senate.pdf
[https://perma.ce/KQW7-655R].

43, Attached hereto as Exhibit 41 is a true and correct copy of an excerpt from the
following amicus brief: Brief for Reporters’ Comm. for Freedom of the Press & 36 Media
Organizations as Amici Curiae Supporting Plaintiff-Appellant, Machado Amadis v. Dep’t of

Justice, 388 F. Supp 3d 1 (D.D.C. 2019) (No, 1:16-cv-2230).

-5 -
BARANETSKY DECL. IN SUPP. OF
Opp, & CRoss Mor, SUMM, J

 

 
& Ww bb

sy

10
ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cv-01843-KAW Document 29-1 Filed 09/30/19 Page 7 of 7

44, 1 declare under penalty of perjury of the laws of the State of California that the

foregoing is true and correct to the best of my knowledge and belief.

Executed September 30, 2019 in Emeryville, California.

   
 

-6 -
BARANETSEKY DECL. IN SUPP. OF
Opp. & Cross MoT. SUMM. J

 

 
